No. 07-16-00256-CV


Laurie Ray Hamlett                          §    From the 40th District Court
  Appellant                                        of Ellis County
                                            §
v.                                               October 24, 2016
                                            §
Commission for Lawyer Discipline                 Opinion Per Curiam
 Appellee                                   §

                                    J U D G M E N T


      Pursuant to the opinion of the Court dated October 24, 2016, it is ordered,

adjudged and decreed that the appeal is abated and the cause is remanded to the 40th

District Court of Ellis County, Texas, for further proceedings in accordance with this

Court’s opinion entered this day.


                                          oOo